DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent/Publication Nos. 20210287731, 20180048319, 20170005782, 20160028409, 20110109357, 20100090736, 20070171760 and 10840917, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 9 and 20; in brief and saliently: A delay circuit of a delay-locked loop (DLL) circuit, the delay circuit comprising: a phase splitter configured to split a phase of a reference clock signal to output a first reference clock signal and a second reference clock signal having a phase difference of 180 degrees; a logic gate configured to delay the second reference clock signal to output a delayed reference clock signal; and a delay line circuit including a plurality of delay cells that are cascade-connected, the delay line circuit configured to delay the first reference clock signal and the delayed reference clock signal based on a control code set, and to output a first delayed clock signal and a second delayed clock signal having a delay amount corresponding to a delay of one logic gate included in the plurality of delay cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827